J-A33026-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

JOSHUA R. CRAMER

                            Appellant                  No. 432 WDA 2016


           Appeal from the Judgment of Sentence February 23, 2016
              In the Court of Common Pleas of Armstrong County
             Criminal Division at No(s): CP-03-CR-0000601-2014


BEFORE:       LAZARUS, J., SOLANO, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY SOLANO, J.:                       FILED JANUARY 24, 2017

        Appellant, Joshua R. Cramer, appeals from the judgment of sentence

imposed after a jury convicted him of six counts of possession of child

pornography and one count of criminal use of a communications facility.1

Appellant challenges the lifetime registration requirement to which he was

sentenced under the Sex Offender Registration and Notification Act, 42

Pa.C.S. §§ 9799.10–9799.41 (SORNA). Specifically, Appellant presents one

issue for our review:

              Where [Appellant] is tried and convicted at a single trial on
        six (6) Counts of Possession of Child Pornography in violation of
        18 Pa.C.S.A. § 6312(d) (a Tier I SORNA offense), was
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. §§ 6312(d) and 7512(a), respectively.
J-A33026-16


      [Appellant] wrongfully required to register as a Tier III lifetime
      multiple offender registrant under SORNA as opposed to a Tier I
      fifteen (15) year registrant?

Appellant’s Brief at 5.

      The Commonwealth agrees that Appellant is entitled to relief, stating:

             In light of controlling decisional authority issued by the
      Pennsylvania Supreme Court during the pendency of
      [Appellant’s] appeal, he is correct that he should properly be
      classified as a Tier-I sexual offender under SORNA and thus be
      subject to the attendant fifteen year registration requirement.

Commonwealth Brief at 2.     The Commonwealth acknowledges that, “given

this new controlling authority, the Commonwealth must concede that

[Appellant’s] convictions for multiple violations of 18 Pa.C.S.A. § 6312(d),

which resulted from a single search of his residence and computer, a single

arrest, and a single prosecution, in the absence of an intervening conviction

and subsequent recidivist act, properly classify him as a Tier-I offender . . .

and thus subject him to the fifteen year registration obligation called for by

42 Pa.C.S.A. § 9799.15(a)(1). Id. at 3-4.

      We agree.      The Pennsylvania Supreme Court’s decisions in the

companion cases of A.S. v. Pennsylvania State Police, 143 A.3d 896 (Pa.

2016), and Commonwealth v. Lutz-Morrison, 143 A.3d 891 (Pa. 2016),

were issued on August 15, 2016, after the trial court in this case sentenced

Appellant to lifetime registration.   The Supreme Court in Lutz-Morrison

observed that SORNA “established a three-tiered system for classifying

offenses and their corresponding registration periods,” and that the provision

calling for lifetime registration when there have been multiple offenses under

                                      -2-
J-A33026-16


SORNA’s lower tiers “requires an act, a conviction, and a subsequent act to

trigger lifetime registration for multiple offenses otherwise subject to a

fifteen- or twenty-five-year period of registration.”   Lutz-Morrison, 143

A.3d at 892, 894–95 (emphasis added). Appellant’s case is not one in which

there was an act, a conviction, and a subsequent act.

      Accordingly, with the benefit of the Supreme Court’s recent statutory

construction, we vacate the lifetime registration portion of Appellant’s

sentence and remand for imposition of a fifteen-year reporting requirement

under SORNA.      In all other respects, Appellant’s judgment of sentence is

affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/24/2017




                                       -3-